Citation Nr: 0627018	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.


FINDINGS OF FACT

1.  The veteran's hearing loss and tinnitus are not 
attributable to any injury or disease during active military 
service.

2.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not the result of disease 
or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).

2.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran, who served as an infantryman in Vietnam, 
contends that his hearing loss and tinnitus are due to 
acoustic trauma suffered in service during combat.  
I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in August 2003.  That letter, which was sent before 
the RO issued its initial unfavorable decision on the 
veteran's claims in December 2003, informed him of the 
evidence necessary to establish service connection.  He was 
notified of his and VA's respective duties for obtaining 
evidence, was asked to send information describing additional 
evidence for VA to obtain, and he was asked to send any 
medical treatment records that he had.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims of service connection for bilateral hearing loss and 
tinnitus must be denied.  Consequently, no rating and no 
effective date will be assigned.  Under the circumstances, 
the Board finds that the notice was sufficient for purposes 
of deciding the present appeal.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
private medical records, and his VA treatment records have 
been obtained.  He was afforded a VA audiometric examination 
in November 2003.  The veteran has not identified any other 
relevant evidence that exists and can be procured.  No 
further development is necessary.

  
II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in service, 
notwithstanding that there is no in-service record of the 
disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).

In the present case, the record shows that the veteran's 
hearing was normal bilaterally at the time of his separation 
from service.  The earliest and only objective evidence of 
hearing disability consists of the report of a November 2003 
examination by a VA audiologist.  (The veteran's private 
otolaryngologist did not include the results of his 
audiometric examination in his October 2003 examination 
report.)  That report shows that the veteran had puretone 
thresholds of 20, 20, 25, 50, and 50 decibels in his right 
ear, and thresholds of 20, 20, 30, 50, and 55 decibels in his 
left ear, at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His speech recognition scores were 92 percent 
for the right ear, and 92 percent for the left ear.   See 38 
C.F.R. § 3.385 (2005).  (For VA purposes, impaired hearing is 
considered to be a "disability" only if the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent). 

During the examination, the veteran reported that his 
bilateral hearing loss and tinnitus were due to his history 
of noise exposure in service.  He carried and fired in combat 
an M-60 machine gun, as well as an M-50 rocket launcher, hand 
grenades, and claymore mines.  He fired these weapons either 
by shoulder or hand.  He reported having artillery dropped on 
his position several times while in Vietnam.  Following one 
such instance, he said his ears rang for approximately one 
day.  He reported that he had periodic bilateral tinnitus 
since boot camp, which had become progressively worse over 
the years.  He described it as a bilateral high pitched ring, 
which occurred weekly lasting for about 15 minutes.  After 
service, the veteran worked as a lathe and machine operator, 
and a machine repairman, for a manufacturing company, and 
then as a millwright in a cereal plant.  He reported that 
hearing protection was required in both positions.  He 
reported a history of recreational noise exposure, from 
owning and infrequently operating a motorcycle since the age 
of 16 years.  He occasionally operated home power and hand 
tools, and operated a lawn mower for 1 1/2 hours twice per 
month.  

The veteran had provided the VA audiologist with an October 
2003 letter from his private otolaryngologist.  The veteran's 
history of noise exposure in service, and from his work, 
including that hearing protection had been worn, were noted.  
The doctor stated that the veteran had a significant high 
frequency sensorineural hearing loss beginning at 1000 Hertz, 
and peaking at 4000 Hertz.  (He did not provide the detailed 
results of his audiometric examination.)  He opined that 
there was no question that the veteran's hearing loss was 
noise induced.  He also noted that it could well have been 
induced by his exposure to noise produced by exploding 
military ordnance.  The examiner pointed out that it would be 
difficult to ascertain, absolutely, that this was the cause, 
but believed that certainly a significant percentage of the 
veteran's high frequency hearing loss was induced by military 
ordnance, and that the industrial noise exposure was a 
significantly less likely factor, because hearing protection 
was worn.  He concluded that the veteran suffered from high 
frequency sensorineural hearing loss symmetrically and 
bilaterally with tinnitus, and that certainly at least half 
of his hearing loss, and perhaps more, was due to military 
ordnance exposure, as was his tinnitus.   

In his concluding opinion, the VA audiologist noted that the 
veteran's hearing was normal both on entering, and on 
discharge from, service, based on his pure tone thresholds.   
There was no indication of a threshold shift during service.  
There was no evidence of any complaints of tinnitus by the 
veteran during service.  There was no evidence to establish 
chronicity or continuity of care.  He noted the veteran's 
extensive history of occupational noise exposure, and he 
discounted the private doctor's opinion, stating that it 
would be different if the doctor had known the results of the 
veteran's audiogram on separation from service.  The VA 
examiner observed that the veteran had "moderate" noise 
induced sensory hearing loss in his right ear from 3000 to 
4000 Hertz, and that his word recognition (at 92 percent) was 
within normal limits.  He observed that the veteran had 
"mild to moderate" noise induced sensory hearing loss in 
his left ear from 2000 to 4000 Hertz, and that his word 
recognition (at 92 percent) was within normal limits.   The 
examiner also noted that hearing aids were not recommended at 
that time.  The VA audiologist's opinion was that the 
veteran's bilateral hearing loss and tinnitus were not due 
to, or aggravated by, his military service. 

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus.  
Although the veteran asserts that his difficulties with 
hearing loss and tinnitus have existed since service and can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  

Furthermore, while the veteran's private otolaryngologist 
opined that certainly at least half of his hearing loss, and 
perhaps more, was due to military ordnance exposure, as well 
as was the tinnitus, he did not review the veteran's claims 
file and his service medical records.  On the other hand, the 
VA audiologist, who has opined that it is not likely that the 
veteran's hearing loss and tinnitus are service related, did 
review the veteran's claims file, his service medical 
records, and gave due consideration to the private 
otolaryngologist's opinion (with whom he stated he was 
acquainted professionally).  For this reason, the Board 
assigns more weight and validity to the findings made by the 
VA examiner in the above-referenced November 2003 report than 
those made by the private examiner.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) 
(it is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).

Under the circumstances, given the lack of objective evidence 
of hearing loss and tinnitus until many years after service, 
which is probative evidence regarding onset, the Board must 
conclude that the greater weight of the evidence is against 
the veteran's claims.  

In his October 2004 notice of disagreement (NOD), the veteran 
made several arguments to support his position that he should 
be awarded service connection for his hearing loss and 
tinnitus.  

The veteran contended that his August 1968 discharge 
audiometric examination results were not reliable because (1) 
they showed that his hearing had improved while he was in 
service, which he argued is not consistent with the noise 
exposure he experienced as a combat infantryman in Vietnam, 
and (2) they did not show results for the two higher 
frequencies at 6000 and 8000 Hertz where he contends his 
worse hearing loss occurred.  In his June 2006 informal 
hearing presentation on behalf of the veteran, the veteran's 
representative criticized the VA audiologist's reliance on 
the prior mass audiometric examinations.  

In a July 1965 audiometric examination prior to entering 
service, the veteran had puretone thresholds of 5, 10, 10, 
15, and 15 decibels in his right ear, and thresholds of 5, 
10, 10, 15, and 15 decibels in his left ear, at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.   In a July 1966 
audiometric examination, also prior to entering service, the 
veteran had puretone thresholds of 5, 0, 5, -, and 0 decibels 
in his right ear, and thresholds of 15, 0, 0, -, and 0 
decibels in his left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  In his August 1968 separation 
examination, the veteran had puretone thresholds of 5, 5, 5, 
-, and 20 decibels in his right ear, and thresholds of 0, 5, 
5, -, and 15 decibels in his left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  The Board notes that, 
although the audiometric readings do show a slight 
improvement in the veteran's hearing from July 1965 to August 
1968, it is an acknowledged fact that audiometric test 
results can vary somewhat from time to time based on the 
circumstances.

As concerns the veteran's contention that the results of his 
August 1968 audiometric examination did not accurately 
reflect his possible high frequency hearing loss, as 
discussed above, for VA purposes, impaired hearing is 
considered to be a "disability" only if the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  Results for frequencies of 6000 and 
8000 decibels are not considered.  The Board also notes that 
the results of all three examinations conducted prior to and 
at separation from service were under 26 decibels in each 
frequency, and were well within normal limits.

The veteran's complaints about inaccuracy of his August 1968 
discharge audiometric examination also seem to the Board to 
be inconsistent with the fact that his current hearing loss 
many years later is not severe.  The VA examiner observed 
that the veteran had only "moderate" noise induced sensory 
hearing loss in his right ear from 3000 to 4000 Hertz, and 
that his word recognition (at 92 percent) was within normal 
limits.  He observed that the veteran had only "mild to 
moderate" noise induced sensory hearing loss in his left ear 
from 2000 to 4000 Hertz, and that his word recognition (at 92 
percent) was within normal limits.  The examiner also noted 
that hearing aids were not recommended at that time. 

The veteran has also contended that the VA examiner's finding 
that he had an extensive history of occupational noise 
exposure was wrong because the examiner ignored that the 
veteran had also reported that he was required to wear, and 
had worn, hearing protection.  The veteran had reported to 
the VA examiner that, after service, he had worked as a lathe 
and machine operator, and a machine repairman, for a 
manufacturing company, and then as a millwright in a cereal 
plant.  He reported that hearing protection was required in 
both positions.  He reported a history of recreational noise 
exposure, from owning and infrequently operating a motorcycle 
since the age of 16 years.  He occasionally operated home 
power and hand tools, and operated a lawn mower for 1 1/2 hours 
twice per month.  However, the Board notes that the veteran's 
private otolaryngologist opined that it would be difficult to 
ascertain absolutely that exposure to noise in service was 
the cause.  He did not entirely attribute the veteran's 
current hearing loss and tinnitus to noise exposure in 
service.  He only opined that a high percentage of the 
veteran's high frequency hearing loss was induced by military 
ordnance, and that the industrial noise exposure was a 
significantly less likely factor, because hearing protection 
was worn; and that certainly at least half of his hearing 
loss, and perhaps more, was due to military ordnance 
exposure, as well as was the tinnitus.  As previously noted, 
the private doctor did not review the veteran's claims file 
and service medical records.  

The veteran also contended that the VA audiologist was wrong 
to have ignored the opinion of his private otolaryngologist.  
The VA examiner rendered the opinion that service connection 
for the veteran's hearing loss and tinnitus was unlikely 
primarily because the veteran's hearing was normal at the 
time of discharge from service, and because there was no 
evidence that the veteran had complained about hearing loss 
or tinnitus during service.  As noted above, the veteran's 
hearing at entry and discharge from service was clearly 
within normal limits.  His continued argument that his 
discharge audiometric examination was somehow faulty is 
countered by the fact that his current hearing loss many 
years later is only mild to moderate, with no hearing aids 
recommended.  Because the veteran's private otolaryngologist 
was not aware of the veteran's history from his service 
medical records, the Board determines that the VA examiner 
was not acting unreasonably by his discounting of the private 
doctor's opinion.   

The veteran also complained about the VA audiologist's 
observation that there was no mention of a complaint about 
tinnitus in the veteran's service medical records.  He stated 
that, although he had noticed the ringing in his ears, he 
thought it was a normal result of combat, and he did not 
complain during service because others were being treated for 
gunshot wounds or dying.  Citing the case of Dambach v. 
Gober, 223 F.3d 1376 (Fed. Cir. 2000), the veteran contended 
that the case held that a combat veteran will receive the 
benefits of 38 U.S.C.A. § 1154(b) regardless of whether there 
is a record of the disease or injury or of a putatively 
related disease or injury, and stood for the proposition that 
the absence of documentation for hearing loss or tinnitus in 
his service records could not be used against him.  The Board 
disagrees with that contention.

In Dambach, supra at 1380, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) provided a three-
step analysis in cases where a combat veteran seeks benefits 
pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304. 
First, the Appeals Court noted, [I]t must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease." . . . As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service." . . 
. [I]f these two inquiries are met, the Secretary [of the VA] 
"shall accept" the veteran's evidence as "sufficient proof of 
service connection," even if no official record of such 
incurrence exists, citing Collette v. Brown, 82 F.3d 389, 
392-93 (Fed. Cir. 1996).  This section considerably lightens 
the burden of a combat veteran who seeks benefits for disease 
or injury which he alleges was incurred in combat in service. 
Collette at 392.  The third step requires the Board to 
consider whether there is clear and convincing proof that 
would rebut the presumption of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Collette, 82 
F.3d at 393.

In the present case, the Board finds that there is clear and 
convincing evidence of record which rebuts any presumption.   
The Board concedes that the veteran experienced combat in 
Vietnam, as he was awarded the combat infantryman's badge.  
However, even if the veteran's report that he experienced 
ringing in his ears in service is accepted, and that his 
claim is consistent with the circumstances of his combat 
experience is conceded, he did not take the opportunity to 
complain about a tinnitus problem with his ears during his 
discharge examination, and he did not so complain until many 
years later.  The same is true as concerns his claim of 
hearing loss during service.  The audiometric results in his 
August 1968 discharge examination provide clear and 
convincing objective evidence that his hearing was not 
impaired during service.  The veteran also made no complaint 
about his ears in the medical history that he completed and 
signed in August 1968; he checked the box indicating that his 
ears were normal.  

With regard to the decades-long evidentiary gap between 
active service and the earliest complaints of tinnitus or 
hearing loss in 2003, the Board notes that this absence of 
evidence also constitutes negative evidence tending to 
disprove the claim that the veteran's noise exposure in 
service resulted in chronic disability or persistent symptoms 
of hearing loss or tinnitus thereafter.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any evidence of 
continuing complaints, symptoms, or findings for many years 
between the period of active duty and the first evidence of 
hearing loss or tinnitus is itself evidence which tends to 
show that hearing loss and tinnitus did not have their onset 
in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach, supra at 1380-81 (holding that the absence 
of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Based on this evidence and for the reasons noted above, the 
Board concludes that the preponderance of the evidence is 
against the claims that current hearing loss and tinnitus had 
their onset in service or are the result of noise exposure in 
service. Accordingly, service connection on a direct basis 
for hearing loss and tinnitus must be denied.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303, 3.304.

Concerning a claim for service connection for hearing loss on 
a presumptive basis under section 3.309(a), the Board notes 
that there is no evidence in this case that hearing loss 
manifested itself to a degree of 10 percent or more within a 
year after separation from service. Accordingly, the claim on 
this basis must be denied.
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).
   

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


